                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

JOSÉ SOTO,

        Plaintiff,
                                                  Case No. 17-cv-551-jdp
   v.

NANCY WHITE, JEFFREY MANLOVE,
DONNA LARSON, BELINDA
SCHRUBBE, ANN YORK, GAIL
WALTZ, AMY GUNDERSON, ANN
SCARPITA, and CHRYSTAL
MARCHANT ,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




        /s/                                                9/25/2019
        Peter Oppeneer, Clerk of Court                     Date
